IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

AARON EUGENE NEWSOME,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1060

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed October 7, 2015.

Petition for Writ of Certiorari-Original Proceedings.

Aaron Eugene Newsome, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.


ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.